OPINION — AG — IN CONSIDERATION OF 68 O.S. 1961 224 [68-224] ESPECIALLY THE UNDERSCORED PROVISIONS THEREOF, AND THE RULE ANNOUNCED IN THE BROWN CASE, THE AG IS OF THE OPINION THAT THE BOARD OF COUNTY COMMISSIONERS OF OTTAWA COUNTY, UNDER THE FACTS SET FORTH IN YOUR LETTER, ARE NOT AUTHORIZED BY LAW, UPON THE REQUEST OF SAID MIAMI URBAN RENEWAL AUTHORITY, TO ISSUE AN ORDER TO THE COUNTY TREASURER TO CANCEL THE TAXES REFERRED TO BY YOU. (AD VALOREM TAXES ON REAL PROPERTY), WHETHER OR NOT UNDER THE APPLICABLE PROVISION OF ARTICLE V, SECTION 50 AND ARTICLE X, SECTION 6 OF OKLAHOMA CONSTITUTION AND THE GENERAL RULE THAT CONSTITUTIONAL OR STATUTORY PROVISIONS EXEMPTING PROPERTY FROM AD VALOREM TAXATION " WILL BE STRICTLY CONSTRUED IN FAVOR OF THE STATE AND TAXATION AND AGAINST THE TAXPAYER AND EXEMPTION ", THE REAL PROPERTY WAS ACQUIRED BY THE MIAMI URBAN RENEWAL AUTHORITY IS A MATTER, WHICH, IN OUR OPINION, CAN ONLY AUTHORITATIVELY BE DETERMINED BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION. CITE:  11 O.S. 1961 1653 [11-1653], 11 O.S. 11961 [11-11961], 1659, 11 O.S. 1961, 1651-1670 [11-1651] — [11-1670] (FRED HANSEN)